Case 1:20-cr-00068-LEK Document 34 Filed 05/03/21 Page 1 of 2   PageID #: 238




MCCORRISTON MILLER MUKAI MACKINNON LLP

WILLIAM C. McCORRISTON           #995-0
DAVID J. MINKIN                  #3639-0
Five Waterfront Plaza, 4th Floor
500 Ala Moana Boulevard
Honolulu, Hawai‘i 96813
Telephone: 808.529.7300
Facsimile: 808.535.8056
E-Mail:     mccorriston@m4law.com; minkin@m4law.com

JAMES A. BRYANT (pro hac vice)
The Cochran Firm California
4929 Wilshire Blvd., Suite 1010
Los Angele, CA 90010
Telephone: 323-435-8205
Facsimile: 310-802-3829
E-mail:     jbryant@cochranfirm.com

Attorneys for Defendant
NICKIE MALI LUM DAVIS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              CR. NO. 20-00068 LEK

                  Plaintiff,           ORDER GRANTING EX PARTE
                                       MOTION TO PERMIT TRAVEL
           vs.

NICKIE MALI LUM DAVIS;

                  Defendant.




421232.1
Case 1:20-cr-00068-LEK Document 34 Filed 05/03/21 Page 2 of 2         PageID #: 239




           ORDER GRANTING EX PARTE MOTION TO PERMIT TRAVEL

           Defendant NICKIE MALI LUM DAVIS’ Ex Parte Motion to Permit Travel

was filed on April 29, 2021 and Mr. John D. Keller, attorney for the United States

herein, has confirmed his consent to the undersigned to request approval of this

Motion, the Court having fully been advised, find good cause therefor to grant

Defendant’s Ex Parte Motion.

           IT IS HEREBY ORDERED that Defendant NICKIE MALI LUM DAVIS

shall be granted leave to travel from Los Angeles, California to Washington, D.C.

on May 5, 2021 to May 7, 2021, to attend the grand jury proceeding. Defendant

shall provide photocopies of her travel itineraries and contact information where

she can be reached during her travels, to the Adult Probation Division prior to

departing California.

           DATED: Honolulu, Hawai‘i, May 3, 2021.




USA v. Nickie Mali Lum Davis; Criminal No. 20-00068 LEK; Order Granting Ex
Parte Motion to Permit Travel



421232.1
